DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is a dependent claim of claim 2 which is a canceled claim.  And, claims 15-20 are dependent claims of claim 14.  Claims 14-20 are indefinite because the metes and bounds of these claims are unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107), JP’318 (JP 10-181318), and JP’477 (JP 2009-274477).
Regarding claim 1, JP’983 teaches a pneumatic tire comprising bead cores (2), a carcass ply (3), and a rim cushion rubber (11).  The carcass ply has a turned back portion (3b) contacting a main body portion (3a) of the carcass ply in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores (FIG. 3).  FIG. 3 illustrates a bead filler not disposed between a main body portion 3a and the folded back portion 3b and would reasonably satisfies the claimed rubber occupancy ratio limitation.
JP’983 does not recite the bead cores are formed by annularly and multiply winding one or a plurality of bead wires.  However, Ebiko teaches a pneumatic tire comprising bead cores wherein each bead core is formed by a single wire that is wound around the bead core a plurality of times in an annular shape and the spacing between loops of the bead wire is not more than 0.3 mm.  The steel wire has a diameter from 1.2 to 1.4 mm and 4-6 loops are arranged in the tire width direction and 3-5 layers are stacked in the tire radial direction ([0010], [0034], [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with bead cores “formed by annularly and multiply winding one or a plurality of bead wires” and having “a predetermined wire arrangement structure formed by arranging wire cross-sections of the bead wires in the cross-sectional view in the tire meridian direction” since Ebiko evidences it is well-known/conventional to form bead cores by winding a bead wire annularly 4-6 loops in the tire width direction and 3-5 layer in the tire radial direction and providing a known bead core yields predictable results.
JP’983 does not recite 2.0≤Wh/φ≤15.0.  However, Ebiko teaches a steel wire (“φ”) forming the bead core has a diameter from 1.2 to 1.4 mm ([0035]).  JP’318 teaches a pneumatic tire comprising bead portions wherein m=4mm and n=8mm ([0010]).  The tire of JP’983 satisfying 2.0≤Wh/φ≤15.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) one of ordinary skill in the art would understand the tire sizes disclosed by JP’983 (195/65R15, [0033]), Ebiko (195/65R15, [0049]), and JP’318 (205/55R16, [0009]) are passenger car tires, (2) Ebiko teaches the steel wire forming the bead core has a diameter (φ) from 1.2 to 1.4 mm, (3) JP’318 teaches n=8 mm and the corresponding “Wh” would be slightly greater than n, and (4) providing known bead dimensions to the same class of tire yields predictable results. “Wh/φ” should be slightly greater than 5.7 mm (5.7 ≈ 8/1.4).
JP’983 does not recite 0.80≤H2/H1≤3.00.  However, JP’477 teaches a pneumatic tire comprising a carcass ply wherein a turn up portion 3B is in contact with a main body portion 3A at a length in a tire radial direction along the carcass layer, L is 10-50% of the tire cross-section height [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed relationship 0.80≤H2/H1≤3.0 since JP’983 teaches a tire size 195/65R15 [0033], Ebiko teaches a bead core formed by winding a single steel wire having a diameter that is 1.2-1.4 mm annularly and 3-5 layers are stacked in the tire radial direction, and JP’477 teaches L=10-50% of the tire cross-section height for outstanding load durability.  
For example: 
H1 = 4 x 1.4 mm=5.6 mm 
H2 ≈10% of SH ≈0.10 x (195x0.65) ≈ 12.7 mm 
H2/H1 ≈ 12.7/5.6 ≈ 2.3

JP’983 does not disclose a wire arrangement structure; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed wire arrangement structure since providing a known bead core; such as, FIG. 2C of JP’477 yields predictable results. 
Regarding claims 3 and 14, JP’983 does not recite arrangement angle Ɵ2; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed arrangement angle Ɵ2 since providing a known bead core; such as, FIG. 2C of JP’477 yields predictable results.
Regarding claim 13, JP’983 does not recite 1.10≤(Hc1-Hc2)/Hc2≤2.80.  However, this claim limitation in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 2C of JP’477 teaches a known bead core that satisfies the claimed relationship. See annotated FIG. 2C of JP’477 below.

    PNG
    media_image1.png
    675
    636
    media_image1.png
    Greyscale

Regarding claim 21, the tire of JP’983 satisfying the claim limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 2C of JP’477 illustrates 4 layers of wire cross sections and 4 wire cross sections in the maximum arrangement layer.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107), JP’318 (JP 10-181318) and JP’477 (JP 2009-274477), as applied to claim 1, and further in view of Samoto (US 4,258,775) and JP’905 (JP 2002-200905). 
Regarding claim 6, JP’983 is silent to an outer side reinforcing rubber.  However, FIG. 1 of Samoto teaches a closed region surrounding a bead core being substantially made of only the bead core.  A bead filler (9) (“outer side reinforcing rubber”) is disposed between the turned back portion of the carcass and a rubber which contact the rim (“rim cushion rubber”).  And, JP’905 teaches a pneumatic tire comprising a carcass and bead portions.  Each bead portion includes an outer side reinforcing rubber (11) and a rim cushion rubber (12).  JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with “an outer side reinforcing rubber that has a rubber hardness higher than a rubber hardness of the rim cushion rubber, the outer side reinforcing rubber being disposed between the turned back portion of the carcass layer and the rim cushion rubber” since Samoto shows it is well-known in the tire art to provide a bead filler between a turn back portion of the carcass layer and a rim cushion rubber for a tire comprising a bead portion having a closed region substantially low of rubber content and JP’905 teaches a pneumatic tire comprising bead portions wherein each bead portions includes an outer side reinforcing rubber and a rim cushion wherein the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber to obtain steering stability and secure lateral rigidity.
Regarding claim 7, the claimed difference of hardness in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since working example 2 in TABLE 1 of JP’905 discloses the hardness of the outer side reinforcing rubber = 76 and the hardness of the rim cushion rubber = 65.
Regarding claim 8, JP’983 does not recite the claimed mathematical equation.  However, the tire of JP’983 satisfying the claimed mathematical equation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because (1) JP’983 teaches a tire size: 195/65R15 ([0033]), (2) Ebiko teaches a steel wire (“φ”) has a diameter from 1.2 to 1.4 mm, and (3) FIG. 2C of JP’477 teaches suitable bead core wherein there are 13 wire cross sections forming the bead core. 
W = 195 mm (JP’983 teaches 195/65R15)
I = 15 inches (JP’983 teaches 195/65R15)
B = # of wire sections X pi x (radius of the wire)2=13 X pi X (1.4/2)2≈ 20.0 mm2 (FIG. 2C of JP’477 and Ebiko).
K = (1954/3 x 152/3)/100 X 20.02 ≈ 0.17

Regarding claim 9, the claimed relationship 0.10≤H3/SH≤0.60 in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’983 and JP’905 both disclose 195/65R15 (“SH”=126.7mm) and TABLE 1, working example 2 teach hh=40 mm (“H3”).  Note: H3/SH=40/126.7≈0.32
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the outer side reinforcing rubber covering an end portion of the turned back portion of the carcass layer from outward in the tire lateral direction because JP’905 recognizes the outer end height hh of the outer side reinforcing rubber 11 is set according to the tire category, tire size, and require performance (i.e not particularly limited) and FIG. 3 of JP’905 illustrates an known and suitable arrangement between the turned back portion of the carcass layer and the outer side reinforcing rubber which satisfies the claimed limitation. 
Regarding claim 11, the claimed relationship 0.30≤H4/H2 in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because JP’983 discloses 195/65R15, JP’905 teaches in working example 2 for embodiment 3A wherein ha = 17 mm and hh = 40 wherein “H4”=hh-ha=40-17=23 mm, and JP’477 teaches L=10-50% of the tire cross-section height; such that, “H2” = 0.10x195x.65≈12.7 mm.  Note: H4/H2≈23/12.7≈1.8. 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 such that it satisfies 0.10≤T2/T1≤0.90 since FIG. 3A of JP’905 illustrates the thickness of the outer side reinforcing rubber within the claimed range and teaches T1 in the maximum thickness portion is substantially equal to the width of the bead core ([0025]).
Claims 1, 3-5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107), JP’318 (JP 10-181318), JP’477 (JP 2009-274477) and JP’124 (JP 06-032124).
Regarding claim 1, JP’983 teaches a pneumatic tire comprising bead cores (2), a carcass ply (3), and a rim cushion rubber (11).  The carcass ply has a turned back portion (3b) contacting a main body portion (3a) of the carcass ply in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores (FIG. 3).  FIG. 3 illustrates a bead filler not disposed between a main body portion 3a and the folded back portion 3b and would reasonably satisfies the claimed rubber occupancy ratio limitation.
JP’983 does not recite the bead cores are formed by annularly and multiply winding one or a plurality of bead wires.  However, Ebiko teaches a pneumatic tire comprising bead cores wherein each bead core is formed by a single wire that is wound around the bead core a plurality of times in an annular shape and the spacing between loops of the bead wire is not more than 0.3 mm.  The steel wire has a diameter from 1.2 to 1.4 mm and 4-6 loops are arranged in the tire width direction and 3-5 layers are stacked in the tire radial direction ([0010], [0034], [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with bead cores “formed by annularly and multiply winding one or a plurality of bead wires” and having “a predetermined wire arrangement structure formed by arranging wire cross-sections of the bead wires in the cross-sectional view in the tire meridian direction” since Ebiko evidences it is well-known/conventional to form bead cores by winding a bead wire annularly 4-6 loops in the tire width direction and 3-5 layer in the tire radial direction and providing a known bead core yields predictable results.
JP’983 does not recite 2.0≤Wh/φ≤15.0.  However, Ebiko teaches a steel wire (“φ”) forming the bead core has a diameter from 1.2 to 1.4 mm ([0035]).  JP’318 teaches a pneumatic tire comprising bead portions wherein m=4mm and n=8mm ([0010]).  The tire of JP’983 satisfying 2.0≤Wh/φ≤15.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) one of ordinary skill in the art would understand the tire sizes disclosed by JP’983 (195/65R15, [0033]), Ebiko (195/65R15, [0049]), and JP’318 (205/55R16, [0009]) are passenger car tires, (2) Ebiko teaches the steel wire forming the bead core has a diameter (φ) from 1.2 to 1.4 mm, (3) JP’318 teaches n=8 mm and the corresponding “Wh” would be slightly greater than n, and (4) providing known bead dimensions to the same class of tire yields predictable results. “Wh/φ” should be slightly greater than 5.7 mm (5.7 ≈ 8/1.4).
JP’983 does not recite 0.80≤H2/H1≤3.00.  However, JP’477 teaches a pneumatic tire comprising a carcass ply wherein a turn up portion 3B is in contact with a main body portion 3A at a length in a tire radial direction along the carcass layer, L is 10-50% of the tire cross-section height [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed relationship 0.80≤H2/H1≤3.0 since JP’983 teaches a tire size 195/65R15 [0033], Ebiko teaches a bead core formed by winding a single steel wire having a diameter that is 1.2-1.4 mm annularly and 3-5 layers are stacked in the tire radial direction, and JP’477 teaches L=10-50% of the tire cross-section height for outstanding load durability.  
For example: 
H1 = 4 x 1.4 mm=5.6 mm 
H2 ≈10% of SH ≈0.10 x (195x0.65) ≈ 12.7 mm 
H2/H1 ≈ 12.7/5.6 ≈ 2.3

JP’983 does not disclose a wire arrangement structure; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed wire arrangement structure since FIG. 3 and FIG. 4 of JP’124 each teaches wire arrangement structure of bead cores provided in a pneumatic tire which satisfies the claimed invention to improve rim mounting performance, rim dismounting resistance, and bead durability.
Regarding claims 3-4 and 14-15 , JP’983 does not recite an arrangement angle Ɵ2; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed arrangement angle Ɵ2 as required by claims 3-4 and 14-15 since FIG. 3 and FIG. 4 of JP’124 each teaches wire arrangement structure of bead cores provided in a pneumatic tire which satisfies the claimed invention to improve rim mounting performance, rim dismounting resistance, and bead durability. 
Regarding claims 5 and 16, JP’983 is silent to 0.30≤La2/La1≤2.00. However, this claimed limitation in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since: 
JP’983 teaches a tire size: 195/65R15.  
JP’477 teaches L is 10-50% of the tire cross-section height.  
La2 = 10% of section height of JP’983 = 0.10x195x0.65 ≈ 12.7 mm. 
Ebiko teaches a steel wire (“φ”) has a diameter from 1.2 to 1.4 mm
FIG. 4 of JP’124 teaches a bead core and its bead wire arrangement for the benefits of rim mounting performance and rim dismounting resistance
La1 ≈ the number of bead wire cross section forming the circumference of the bead core = 11 x 1.4 mm = 15.4 mm. 
La2/La1 ≈12.7/15.4 ≈ 0.82. 

Regarding claim 13, JP’983 does not recite 1.10≤(Hc1-Hc2)/Hc2≤2.80.   However, this claim limitation in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 4 of JP’124 teaches a known bead core which reasonably satisfies the claimed relationship and providing a known bead core yields predictable results.  See annotated FIG. 4 of JP’124 below.

    PNG
    media_image2.png
    750
    625
    media_image2.png
    Greyscale

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107), JP’318 (JP 10-181318), JP’477 (JP 2009-274477) and JP’124 (JP 06-032124), as applied to claim 16, and further in view of Samoto (US 4,258,775) and JP’905 (JP 2002-200905). 
Regarding claim 17, JP’983 is silent to an outer side reinforcing rubber.  However, FIG. 1 of Samoto teaches a closed region surrounding a bead core being substantially made of only the bead core.  A bead filler (9) (“outer side reinforcing rubber”) is disposed between the turned back portion of the carcass and a rubber which contact the rim (“rim cushion rubber”).  And, JP’905 teaches a pneumatic tire comprising a carcass and bead portions.  Each bead portion includes an outer side reinforcing rubber (11) and a rim cushion rubber (12).  JP’905 teaches the hardness of the outer side reinforcing rubber 11 is preferably 65 to 95 degrees in order to secure the tire lateral rigidity and obtain steering stability and the outer side reinforcing rubber 11 is harder than the rim cushion rubber (12) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with “an outer side reinforcing rubber that has a rubber hardness higher than a rubber hardness of the rim cushion rubber, the outer side reinforcing rubber being disposed between the turned back portion of the carcass layer and the rim cushion rubber” since Samoto shows it is well-known in the tire art to provide a bead filler between a turn back portion of the carcass layer and a rim cushion rubber for a tire comprising a bead portion having a closed region substantially low of rubber content and JP’905 teaches a pneumatic tire comprising bead portions wherein each bead portions includes an outer side reinforcing rubber and a rim cushion wherein the hardness of the outer side reinforcing rubber is harder than the rim cushion rubber to obtain steering stability and secure lateral rigidity.
Regarding claim 18, the claimed difference of hardness provided in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since working example 2 in TABLE 1 of JP’905 discloses the hardness of the outer side reinforcing rubber = 76 and the hardness of the rim cushion rubber = 65.
Regarding claim 19, JP’983 does not recite the claimed mathematical equation.  However, the tire of JP’983 satisfying the claimed mathematical equation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because (1) JP’983 teaches a tire size: 195/65R15 ([0033]), (2) Ebiko teaches a steel wire (“φ”) has a diameter from 1.2 to 1.4 mm, and (3) FIG. 4 of JP’124 teaches suitable bead core wherein there are 16 wire cross sections forming the bead core. 
W = 195 mm (JP’983 teaches 195/65R15)
I = 15 inches (JP’983 teaches 195/65R15)
B = # of wire sections X pi x (radius of the wire)2=16 X pi X (1.2/2)2≈ 18.1 mm2 (FIG. 4 of JP’124 and Ebiko).
K = (1954/3 x 152/3)/100 X 18.12 ≈ 0.21

Regarding claim 20, the claimed relationship 0.10≤H3/SH≤0.60 in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’983 and JP’905 both disclose 195/65R15 (“SH”=126.7mm) and TABLE 1, working example 2 teach hh=40 mm (“H3”).  Note: H3/SH=40/126.7≈0.32
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
On page 8 of the arguments, the Applicant asserts none of the references discloses all of the features (1)-(3). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 of the arguments, the Applicant argues “there is no really no particular reasoning why, out of all of the possible bead cores, one of ordinary skill in the art would look to JP477”. 
Applicant’s argument is unpersuasive because a substitution of one known element (a bead core) for another (the bead core of JP’477) to yield predictable result is an acceptable rationale. 
On page 8 of the arguments, the Applicant argues “JP’124 does not specifically disclose angles or the like and it seems that the rejection is based on speculation”.
The Examiner respectfully disagrees. The disclosed benefits of heighten rim assembly performance and rim runout resistant performance without impairing bursting pressure resistance is obtained by forming a bead ring of JP’124.  These benefits are directly attributable to the shape of the bead ring. 
Applicant’s remaining arguments have been considered but are moot in view of the new ground of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        5/5/2022